Reversed and Remanded and Memorandum Opinion filed May 17, 2007







Reversed
and Remanded and Memorandum Opinion filed May 17, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01065-CV
____________
 
TALBOTT ADAMS & MOORE, INC. AND

SURETY COMPANY OF AMERICA,
Appellants
 
V.
 
ELIZABETH ANN BOTELLO, Appellee
 

 
On Appeal from the 412th
District Court
Brazoria County, Texas
Trial Court Cause No. 32044
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed August 30,
2006.
On April
24, 2007, the parties filed a joint motion to reverse the judgment and remand
the cause to the trial court.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the judgment is reversed and the cause remanded to the trial court.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed May 17,
2007.
Panel consists of Justices Anderson, Fowler, and
Frost.